Citation Nr: 1714879	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected cervical spine disability and as due to undiagnosed illness.

3.  Entitlement to an effective date prior to February 21, 2012 for the grant of service connection for cervical strain with degenerative arthritis.

4.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain with degenerative arthritis. 

5.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had Army National Guard service starting in 1988 with intermittent periods of active duty for training (ADT), which includes January 1990 to April 1990, and inactive duty for training (IADT).  He subsequently had active duty service from November 2007 to November 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 and August 2012 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as a May 2016 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file is currently with the Columbia RO.

In November 2015, the Board denied increased ratings for radiculopathy of the lower extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the September 2016 Order, the Court vacated and remanded the portion of the Board's November 2015 decision which had denied higher ratings for lower extremity radiculopathy for compliance with instructions provided in the Joint Motion.

The Board also remanded issues numbered one, two, five, and eight for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

The issues of entitlement to an earlier effective date for the grant of service connection for the cervical spine disability and to increased ratings for the cervical spine disability and radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate a current peripheral neuropathy of the right upper extremity.  

2.  Headaches were not continuous or recurrent in service; headaches have not been continuous or recurrent since service separation; there is no medical nexus between the current headaches and either active service or a service-connected disability; the current headaches has been attributed to a known diagnosis (headaches), and no provider has found either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by headaches.

3.  Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of significant, but not total, occupational and social impairment, with deficiencies in most areas.

4.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2016).

3.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(2).  In this case, service in the Southwest Asia Theater of operations is demonstrated by the Veteran's service personnel records.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Peripheral Neuropathy of the Right Upper Extremity

The Veteran contends that he has peripheral neuropathy in his right arm secondary to his service-connected cervical spine disability.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current peripheral neuropathy of the right upper extremity.  

Service treatment records are entirely negative for any signs, symptoms, reports, complaints, treatment, or diagnosis of peripheral neuropathy of the right arm.  A November 2008 Post-Deployment Health Assessment form indicates that the Veteran specifically denied having reported to sick call during his deployment for numbness or tingling in his hands, nor did he report any current symptoms.  Several days later, during a follow-up examination for a head injury, examination of the right arm was completely normal, including sensory examination.

A June 2009 Medical Board Examination report indicates that evaluation of the upper extremities was normal.  Although the Veteran checked "yes" next to numbness and tingling on his Report of Medical History, the report clarified that he was reporting these symptoms in his feet and legs.  A separate note dated the same day indicates that the Veteran reported pain and weakness in his right wrist, and that Phalen's sign was positive in the right wrist, but that Tinel's sign was negative.  However, no diagnosis or treatment was rendered with regard to these findings.

Following separation from service, at a TBI evaluation conducted in January 2010, just several months after separation, the Veteran reported numbness and tingling in his bilateral legs, but did not report any symptoms in his arms.  In addition, sensation was intact to light touch in all extremities.

The following month, in February 2010, the Veteran again reported numbness in both feet and legs, but did not report any such symptoms in his arms.

At a July 2010 VA general medical examination, neurological examination of the right upper extremity was normal to vibration, pain/pinprick, position sense, and light touch, and the report indicated that dysesthesias was absent.  

At a November 2011 VA peripheral nerve examination, the Veteran reported a gradual onset of intermittent pain and numbness in his right arm beginning in 2010, after service separation.  He stated that these symptoms occurred two to three times per week, and were currently absent.  Neurological examination of the right upper extremity was normal to vibration, pain/pinprick, position sense, and light touch, and it was again noted that dysesthesias was absent.  Despite the negative examination, the VA examiner diagnosed peripheral neuropathy of the right upper arm.  There is no indication that the examiner reviewed or conducted an EMG/NCV study in rendering the diagnosis.

At a July 2012 VA examination for the cervical spine disability, sensory examination was normal in the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The examiner also indicated that there was no radicular pain or other signs or symptoms due to radiculopathy.  Identical findings were made at an April 2016 cervical spine VA examination.  

The Veteran was also afforded another peripheral nerve VA examination in April 2016.  He reported right handed weakness and numbness with most activities.  Phalen's and Tinel's signs were negative, and an EMG study of the right upper extremity was conducted and was normal.  The examiner noted the history of cervical spine problems during and since active service, but opined that there was no evidence of a right upper extremity peripheral neuropathy, as nerve conduction testing was normal.

In sum, the overwhelming preponderance of the evidence demonstrates no current peripheral neuropathy of the right upper extremity.  In so finding, the Board observes that numbness and/or weakness, by itself, is not a disability for which service connection can be granted.  There must be an underlying disability present.

Regarding the Veteran's statements that he has a current peripheral neuropathy in his right arm, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of symptoms, such as numbness, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service or are manifestations of a disability secondary to a service-connected disability.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of a current disability, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.  

The Board notes the April 2011 VA examiner's diagnosis of peripheral neuropathy of the right arm, as discussed above, but finds that this diagnosis is outweighed by the multiple negative neurological evaluations of the right arm (including the one at the April 2011 VA examination), the negative April 2016 EMG study, and the conclusion of the April 2016 VA examiner that a peripheral neuropathy was not present in the right arm.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed disability and either active service or a service-connected disability.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for peripheral neuropathy of the right upper extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headaches

The Veteran contends that he has headaches which began during or are etiologically related to active service.  He also avers that the headaches are manifestations of an undiagnosed illness related to his Persian Gulf service, or that they are secondary to his service-connected cervical spine disability.    

Service treatment records show a single report of occasional headaches, but are otherwise negative for headaches.  A November 2008 Post-Deployment Questionnaire indicates that the Veteran reported experiencing a head injury due to falls/explosions, but denied experiencing any headaches.  Later in the form, he circled a response indicating that he experienced headaches occasionally, but that they did not disrupt his activities and did not concern him.  Several days earlier, at a Post-Deployment Health Assessment, the Veteran indicated that he did not report to sick call for headaches during his deployment, nor did he report any current headaches.  On a different form completed the same day, he indicated that his headaches did not begin or get worse following the blast/explosion he experienced during deployment, and also stated that he did not have any headaches in the last week.  

Following separation from service, he underwent a TBI consultation in January 2010.  He reported that he experienced two blasts during active service with no loss of consciousness or posttraumatic amnesia.  He was wearing a helmet during both blasts.  He also reported a pre-service concussion that occurred when he was wrestling during high school.  Currently, he reported dizziness, loss of balance, poor coordination, and headaches, as well as severe sensitivity to light.  He stated that his headaches began in June or July 2007 (prior to his period of active duty service beginning in November 2007), and that they were triggered by bright sunlight.  The clinician concluded that the findings of the evaluation were not consistent with a TBI, and that his headaches were likely multifactorial in origin.  The clinician encouraged the Veteran to decrease his alcohol and caffeine intake and encouraged better sleep hygiene to assist in alleviating his headaches.

At a February 2012 Primary Care evaluation, the Veteran denied headaches.

At a July 2012 VA examination, the Veteran reported headaches since he was in Iraq in 2008 and stated that he was not seen or evaluated for headaches during active service.  The examiner noted that VA treatment records failed to document treatment for headaches, nor did the problem list in VA treatment records document headaches.  No chronic headaches were noted in the service treatment records, and the November 2008 Post-Deployment evaluation indicated no headaches following head injury.  Based on these records and findings, the VA examiner opined that the Veteran's current headaches were not caused by  or a result of the concussion during service in August 2009.  The examiner reasoned that there was no evidence of recurrent headaches during service or following service separation, and that post-traumatic headaches would not be expected to start years after a head trauma.

The Veteran was afforded another VA examination in April 2016.  The VA examiner also provided a negative nexus opinion, reasoning that review of the service treatment records indicated acute and transitory episodes of mild headaches that were not chronic in nature.  

After a review of all the evidence of record, lay and medical, the Board finds that while there is a single report of occasional headaches during active service, the preponderance of the evidence demonstrates that headaches were not continuous or recurrent in service, as indicated by the multiple statements by the Veteran during active service that he did not experience headaches during or following his deployment, including following his exposure to blasts/explosions.  Indeed, on the November 2008 form indicating that the Veteran reported occasional headaches, he stated that they did not interfere with his activities and that he was not concerned about them - highly probative evidence that his headaches were not continuous or recurrent during active service.      

The Board next finds that the preponderance of the evidence demonstrates that headaches have not been continuous or recurrent since separation from active service in November 2009.  

Following separation from service in November 2009, the evidence of record does not show any complaints, diagnosis, or treatment for headaches until January 2010, as described above.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for several months after service separation until January 2010 is one factor that tends to weigh against a finding of continuous or recurrent headaches after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that headaches have not been continuous or recurrent since service separation includes the January 2010 clinician's findings that the headaches were multifactorial in origin and likely related to alcohol and caffeine intake as well as poor sleep, providing highly probative evidence against the current claim that the headaches began during or are etiologically related to active service.  

In addition, as noted above, the Veteran denied experiencing headaches in February 2012, and the July 2012 VA examiner confirmed that VA treatment records did not show any treatment for headaches since service separation.  Further, VA treatment notes since 2012 are negative for treatment or reports of headaches.        

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent headaches since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent headaches after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which show a single report of occasional headaches but are negative for continuous or recurrent headaches during active service; the February 2012 VA treatment note indicating that the Veteran denied headaches; the July 2012 VA examination report noting that VA treatment records were negative for any treatment for headaches since service separation; the lack of any documentation of reports or treatment for headaches until January 2010, at which time the clinician indicated that they were related to alcohol and caffeine intake as well as poor sleep; and the lack of any documentation of treatment for headaches in post-service VA treatment notes since 2012.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent headaches since service, so as to warrant a finding of a nexus between the current headaches and active service. 

The Board acknowledges the Veteran's statements that his headaches are etiologically related to his active service or to his service-connected cervical spine disability.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the weight of the competent medical evidence is against a finding of a medical nexus between the current headaches and active service, including the July 2012 and April 2016 VA examiner's opinions.  There are no contrary opinions of record, nor does the medical evidence otherwise suggest a relationship between the current headaches and either active service or the service-connected cervical spine disability.  
   
Finally, to the extent that the Veteran is claiming that his headaches are a manifestation of an undiagnosed illness, the weight of the evidence demonstrates that he has not been diagnosed with a qualifying chronic disability manifested by headaches under  38 C.F.R. § 3.317.  Namely, the preponderance of the medical evidence demonstrates that the Veteran does not have any chronic disability patterns of an undiagnosed illness, nor does he have a medically unexplained chronic multisymptom illness manifested by headaches.  Indeed, the overwhelming weight of the evidence shows that the claimed condition of headaches is diagnosable.  

In sum, the Veteran has been diagnosed with a known disorder - headaches.  This known diagnosis renders inapplicable the special service connection rules for Persian Gulf Veterans.  Moreover, at no point have the Veteran's headaches been deemed a symptom of a medically unexplained chronic illness such as chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder.  

For the foregoing reasons, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's headaches and either his military service or his service-connected cervical spine disability, including no credible evidence of continuous or recurrent headaches during active service, continuous or recurrent headaches following service separation, or competent medical evidence establishing a link between the Veteran's headaches and either active service or his service-connected cervical spine disability.  Moreover, he has a known, diagnosable condition, does not have patterns of an undiagnosed illness, and has not been diagnosed with any medically unexplained chronic multisymptom illnesses manifested by headaches.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent headaches and continuous or recurrent post-service headaches.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Initial Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.	 
       
The Veteran's PTSD is evaluated as 70 percent disabling throughout the initial rating period on appeal.  He contends that he is entitled to a 100 percent initial disability rating based on total occupational and social impairment due to symptoms including irritability with a short temper, depression, anhedonia, nightmares, sleep impairment, social isolation, hypervigilance, occasional suicidal ideation, and difficulty with short-term memory.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met for any part of the initial rating period on appeal.  

Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of, at most, significant, but not total, occupational and social impairment with deficiencies in most areas due to symptoms no higher than that represented by the 70 percent criteria, including: irritability with a short temper, depression, anhedonia, nightmares, sleep impairment, social isolation, hypervigilance, occasional suicidal ideation, difficulty adapting to stressful circumstances, and difficulty with short-term memory.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under DC 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes and examination reports from 2009 to the present consistently describe the Veteran as being fully alert and oriented, well-groomed, with normal speech, logical thought processes, no delusions or hallucinations, and no homicidal ideations.  He has consistently reported irritability with a short temper, depression, anhedonia, nightmares, sleep impairment, social isolation, hypervigilance, and occasional suicidal ideation, as well as difficulty with short-term memory.  Judgment and insight are described as being limited to fair.  Mood is described as almost constantly depressed and irritable, and affect is congruent to mood.  Although he has stated that he wakes up from nightmares with palpitations and sweating profusely, he has not reported daytime panic attacks.  He has also consistently reported that he spends much of his day in bed (see, for example, VA treatment notes from December 23, 2009; January 12, 2010; January 26, 2010; January 27, 2010; March 4, 2010; March 9, 2010; April 21, 2010; June 4, 2010; July 7, 2010; July 16, 2010; August 9, 2010; October 22, 2010; December 29, 2010; February 1, 2011; February 8, 2011; and March 11, 2011; VA Form 21-526 received April 23, 2010; VA examination reports dated July 1, 2010 and April 5, 2016; Statement in Support of Claim dated July 13, 2010; Psychiatric Evaluation dated July 22, 2010).

In April 2011, a VA psychology note indicates that the Veteran's VA treating psychologist made several attempts to contact him to assess his interest in ongoing mental health services, and that, eventually, the Veteran responded that he needed a break from treatment secondary to transportation issues.  When asked if he wished to resume mental health treatment when his transportation problems were resolved, he responded "maybe."  There is no indication in VA treatment notes that he has sought further mental health treatment.

The descriptions of the Veteran's PTSD symptoms and level of social and occupational impairment weigh against a grant of a disability rating in excess of 70 percent.  Indeed, while VA treatment and examination reports describe marital difficulty due to the Veteran's irritability, the Veteran also consistently describes going on various vacations with his wife and children, and, for the most part, reports a positive relationship with his wife.  For instance, in February 2011, he reported that he was planning an extended family vacation.  In addition, the April 2016 VA examination report indicates that the Veteran remains married to his wife of 15 years, and that he reported that he got along fairly well with his wife and six children.  This weighs against a finding of total social impairment.  Moreover, in February 2011, he reported that he planned on working part-time at a camp ground during the family vacation and that he had performed several pick-ups jobs, weighing against a finding of total occupational impairment.     

Moreover, neither of the VA examiners has endorsed total occupational and social impairment.  The Veteran has been afforded two VA examinations.  At the first, in July 2010, the VA examiner noted that the Veteran's PTSD was moderate in severity according to psychometric data.  The examiner noted that the Veteran had marital problems resulting from anger dyscontrol, avoidance and isolation, and that he no longer engaged in enjoyable activities.  At times, the examiner noted that the Veteran had difficulty being with groups of people and endorsed feeling out of control, hyperarousal, and intrusive thoughts and dreams, as well as avoidance behaviors.  The examiner stated that his hyperarousal, avoidance and intrusive memories increased his anxiety and depression as well as irritability and interfered with social and occupational functioning.  Further, the examiner stated that the Veteran had reduced ability to cope with daily stressors thereby lowering his self-confidence and self-esteem.  The VA examiner concluded that his symptoms were transient or mild and would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, congruent with a 10 percent disability rating, and assigned a GAF score of 65, reflecting mild symptoms, weighing against the assignment of a rating in excess of 70 percent.    

The 2010 VA examination report does not support a grant of a 100 percent disability rating.  Namely, while it certainly demonstrates significant occupational and social impairment, it does not show total occupational and social impairment, and none of the symptoms contemplated by a 100 percent disability rating are reported or observed in the report.  Indeed, the 2010 VA examination report supports a disability rating even lower than the currently assigned 70 percent rating.   

The Veteran was afforded another VA examination in April 2016.  The VA examiner described symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner stated that functional limitations of the Veteran's PTSD would include difficulties with social interaction, and that his irritability and anger would impair his ability to effectively work with the public in a variety of jobs.  In addition, his problems with authority would affect his ability to interact in high stress work situations and his ability to work effectively with supervisors and coworkers may be impaired.  Further, problems with memory and focus could impair highly detailed work.  While the examiner recognized significant social and occupational impairment resulting from the Veteran's PTSD, the examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.  As above, the 2016 VA examination report weighs against the assignment of a 100 percent disability rating.  

In addition to the above, the Board has reviewed the GAF scores assigned throughout the rating period on appeal, which range from 50 to 65, with most scores ranging between 52 and 55.  At worst, the GAF score of 50 assigned on several occasions from March to June 2010 has indicated the presence of severe symptoms, commensurate in this case with the currently assigned 70 percent disability rating.  Moreover, the majority of the GAF scores ranging from 52 to 55 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The scores in this range, in addition to the single GAF score of 65 reflecting only mild symptoms, provide highly probative evidence against the assignment of a 100 percent disability rating.    

The Board acknowledges that the Veteran was awarded Social Security Disability (SSD) benefits effective from November 30, 2009 based on a primary diagnosis of anxiety related disorders and a secondary diagnosis of substance addiction disorder.  However, the Social Security Administration's (SSA's) criteria for the award of SSD benefits are completely distinct from VA's criteria for the award of a 100 percent disability rating for a psychiatric disability.  While the Board has considered the award of SSD and its supporting evidence, given the different standards utilized by VA and SSA, the Board is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  The SSA's award of benefits certainly demonstrates significant occupational impairment due to PTSD, as does VA's assignment of a 70 percent disability rating, but the Board finds that the weight of the evidence is against a finding of total social and occupational impairment for the reasons described above.  

The Board also acknowledges the July 2016 letter from the Veteran's wife in which she states that the Veteran has demonstrated several symptoms listed in the criteria for a 100 percent disability rating, including grossly inappropriate behavior (e.g., crazy outbursts), persistent danger of hurting himself or others (e.g., he has purchased multiple guns in the last six months and states that his family would be better off if he were dead), and inability to care for personal hygiene (e.g., does not brush his teeth and only showers once per week).  However, it is the level of social and occupational impairment - not the presence of individual symptoms - that is the key determination in deciding whether a 100 percent disability rating is warranted.  In this case, for the reasons described above, it is not.     

In sum, the lay and medical evidence of record relevant to the entire initial rating period on appeal weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.  Although the Veteran has not had a full-time job since 2009 and is receiving SSD benefits, and while the evidence of record certainly demonstrates that the Veteran would have occupational difficulties, no treating or examining physician has stated that the Veteran is totally occupationally impaired due to his PTSD symptoms.  With regard to social impairment, the evidence demonstrates that the Veteran is socially isolated, but is able to maintain relatively good relationships with his family members.  Finally, the large majority of GAF scores assigned throughout the rating period reflect moderate symptoms, which are not commensurate with a disability rating in excess of 70 percent.  

In this regard, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his PTSD symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the initial rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met for any part of the initial rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the entire initial rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 
The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He last worked in 2009 and is receiving SSD benefits, as noted above.  Although he has apparently performed some pick-up jobs since that time, he has not held any regular employment.  

Service connection has been established for PTSD, evaluated as 70 percent disabling; vertigo, evaluated as noncompensably disabling prior to February 21, 2012 and as 30 percent disabling thereafter; chronic lumbar strain with degenerative disc and joint disease, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to February 21, 2012, and as 20 percent disabling thereafter; radiculopathy of the left lower extremity, evaluated as 10 percent disabling prior to February 21, 2012, and as 20 percent disabling thereafter; patellofemoral pain syndrome of the right knee, evaluated as 10 percent disabling; patellofemoral pain syndrome of the left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; cervical strain with degenerative arthritis, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensably disabling.  

The Veteran has a combined disability rating of 90 percent throughout the rating period on appeal.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entire period on appeal.

The evidence in favor of the claim for TDIU includes the SSA's determination that he has been unemployable since November 2009, as discussed above.

In addition, VA examinations reveal that he would have significant occupational limitations due to his service-connected disabilities.  For instance, a July 2012 VA examination report states that, due to his vertigo, he would want to avoid occupations that involved prolonged driving such as a taxi/bus driver and also height or power tools.  With regard to his cervical spine disability, the report states that he would be limited to light physical employment such as teaching or sales.  With regard to his peripheral neuropathy of the lower extremities, he would be limited to sedentary employment such as desk or computer work.  In addition, the Veteran has reported difficulty finding work due to his service-connected back disability (see, e.g., VA psychology note dated February 1, 2011).  Further, his occupational limitations due to PTSD have been discussed above, and it is clear from the 70 percent disability rating for PTSD that such limitations would be significant.  

In addition, VA's Vocational Rehabilitation and Employment Services sent a letter to the Veteran in March 2013 denying services based on a determination that it was not reasonable to expect him to be able to train for or get a suitable job due to his lack of work history for four years, pending TDIU claim, and receipt of SSD benefits.

It is clear that the Veteran has significant occupational impairment due to his service-connected disabilities when considered together, as demonstrated by the combined 90 percent disability rating in effect throughout the rating period on appeal.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.     

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the PTSD rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claims, VA's duty to notify was satisfied by way of August 2010 and June 2012 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  

As discussed above, VA examinations were obtained in April 2011, July 2012, and April 2016 with regard to his service connection claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as physical examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been also afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in July 2010 and April 2016.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the initial rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, the Board remanded this case for further development in November 2015.  The examinations afforded to the Veteran in April 2016 satisfy the Board's remand directives.  Moreover, in November 2015, the Board instructed the AOJ to search for an April 13, 2011 VA psychiatric examination report referenced in both the May 2011 rating decision and April 2014 Statement of the Case (SOC).  Although all VA treatment records were subsequently associated with the claims file, no such document was located.  The Board notes, however, that the excerpts from that report contained in the rating decision and SOC appear to be almost exact quotations from the July 2010 VA psychiatric examination report.  Moreover, April 13, 2011 is the date of a VA joints examination.  Therefore, it appears that the RO simply inserted the wrong date into its discussion of the PTSD claim in the rating decision and SOC, and that no April 2011 VA psychiatric examination exists.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.  

Service connection for headaches is denied.  

A disability rating in excess of 70 percent for posttraumatic stress disorder is denied for the entire initial rating period on appeal.  

A TDIU is granted.


REMAND

As noted above, in November 2015, the Board denied increased ratings for radiculopathy of the right and left lower extremities.  The Veteran appealed the decision, and in the September 2016 Joint Motion, the Court found that the evidence since the most recent July 2012 VA examination reflected complaints of worsening of symptoms since that examination, and that a new VA examination should be conducted to adequately evaluate the current state and severity of the lower extremity radiculopathy.  Therefore, the Board is remanding the claim for a new VA examination.  

Next, in a May 2016 rating decision, the RO granted service connection for a cervical strain with degenerative arthritis, and assigned a 10 percent disability rating effective from February 21, 2012.  In July 2016, the Veteran filed a timely notice of disagreement (NOD) with the effective date assigned for the grant of service connection for the cervical spine disability as well as the initial disability rating.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses that issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In order to afford the Veteran due process, an SOC is necessary on the issue of entitlement to an earlier effective date for the grant of service connection and to a higher initial disability rating for the cervical spine disability.   

Accordingly, issues numbered three, four, six, and seven are REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the current severity of his lower extremity radiculopathy.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

2.  When the development requested above has been completed, the issue of entitlement to a disability rating in excess of 20 percent for right and left lower extremity radiculopathy should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The RO shall consider the issues of entitlement to an earlier effective date for the grant of service connection and an initial disability rating in excess of 10 percent for the cervical strain with degenerative arthritis.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


